Title: To Thomas Jefferson from Bartholomew Dandridge, Jr., 11 December 1793
From: Dandridge, Bartholomew, Jr.
To: Jefferson, Thomas



December the 11. 1793.

By the Presidents order Bw. Dandridge has the honor to transmit the enclosed papers relating to the truce between Portugal and Algiers, to the Secretary of State and to inform the Secretary that the President wishes him to prepare such information respecting the same as may be necessary to be made public—and as considerable expence has been incurred in the conveyance of said intelligence to the Goverment of the US. to consider what communication shall be made thereupon to Congress.
